DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 9/20/22 including claims 1-30, out of which claim 30 has been cancelled. Remaining claims are 1-29 for consideration. Claims 1-29 have been amended. This office action is in response to Applicant’s response dated 9/20/22 and , further, in response to Applicant’s representative’s telecon dated 11/17/22, (see Interview Summary) , in which Applicant’s representative argued as to why the office action was Final , when claims were not amended and additional prior art Das et al (US 20110249571), hereinafter, ‘57i had been cited..

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Additional prior art Das et al (US 20110249571), hereinafter, ‘571, newly added in previous office action has been withdrawn. Therefore, as discussed on 11/17/22 with Applicant’s representative, see Interview summary, first non-final office action dated 11/3/22 has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 12, 16, 18, 21-23 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over RYOO Ryoo; Sunheui et al (US 2017/366236), henceforth, D1, and further in view of Fano et al (US 20030119446), henceforth, ‘446 
For claims 1, 16, 22, 23 25, 26 and 29, D1 discloses following limitations:
A method for handling paging from a network node {fig.12 A, Base station, ref. 1205), the method being performed by a wireless device (fig. i2A, Terminal , ref. 1200, further, see abstract, performing a paging operation on the terminal based on the determined paging option.), 
wherein the wireless device (1200 in figs 12 A and 12B) is part of a group of wireless devices capable of communicating with each other over a short-range connection and capable of communicating with a network node over a long-
range wireless connection at respective predefined occasions 
(fig. 12B and paragraphs 157-158, [0157] Sidelink communication transmission/ reception for D2D communication, or 
the like [0158] Transmission and monitoring of a sidelink discovery signal for D2D communication, or the like). [0003] the 5G 
communication system or the pre-5G communication system is called a communication system beyond 4G network or a system since the post LTE. (LTE Sidelink is an adaptation of the core LTE standard that allows for communication between two or more nearby devices, thus reading on short range communication.) In fig. 3, [0058] In step 330, the base station 305 may transmit a control signal to the terminal 300. The control signal may include, for example, a common control signal and may be broadcast to all terminals within a cell. (Broadcast signals  are long range  signal as well as short range ) .Further, in step 335, the base station 305 may transmit a paging message to the terminal based on the paging message received from the core network 310. [0059] In step 340, the terminal 300 may perform a random access procedure with the base station 305. For example, the terminal 300 may transmit a random access preamble (RAP) to the base station 305 via the RACH. Further, the base station 305 receiving the random access preamble may transmit a random access response (RAR) to the terminal 300.).
 the predefined occasions being defined by a power save mode, PSM configuration collectively determined for the group of wireless devices (fig. 12B, ref. user i-n},
(paragraph  [0116] Meanwhile, the second paging  ( Examiner’s note: paging is initiated at Network side.) option operation according to the embodiment of the present disclosure may be usefully used in terminal initiated paging (PSM (power saving mode mode)) situations ( Reads on the situations are Pre-defined occasions                                                                                                                                                                                                                                                                                                                                                                                                    being  defined by a power save mode) .  Further, the terminal feedback of the terminal may be made by a non-orthogonal multiple access  (Multiple access reads on configuration collectively) determined by a group.) (NOMA)-based transmission. A terminal feedback transmission period and related field may be configured based on service traffic patterns ( Examiner’s note: service traffic pattern reads on configuration collectively determined for the group of wireless devices ) and QoS levels for each service such as mMTC, URLLC, and eMBB (Examiner’s note: configured based on service traffic patterns and QoS levels  reads on predefined occasions configuration collectively determined for the group of wireless devices.). If the terminal feedback is small data, it may be sent by simple signaling. ), configuration collectively determined for the group of wireless devices (fig. 12B, ref. user i-n}, (0010] Various embodiments of the present disclosure are directed to the provision of a base station supporting beamforming in a wireless communication system, comprising: a transceiver; and at least one processor configured to determine a paging option for a terminal based on at least one of whether a cell is in a dormant mode, information on the number of terminals within the cell, and traffic load information of the cell, notify the terminal of information on the determined paging option; and perform a paging operation on the terminal based on the determined paging option. [0029] FIG. 12B is a diagram illustrating a paging operation based on terminal grouping (collectively determined for the group of wireless devices) according to a best beam according to an embodiment of the present disclosure. [0130] FIG. 12B is a diagram 
illustrating an embodiment for performing a paging operation based on terminal grouping depending on the best beam.
the method comprising:
receiving paging originating from the network node , wherein the paging when received during the predefined occasions for the wireless device is received from the network node 	
([0176] In addition, in step 1625, the old base station 1604 (network node)  may transmit a paging message including S-TMSI to the terminal 1602. In the embodiment, the operations of steps 1615 and 1620 may be performed selectively or sequentially, and the operation may be performed in a period of paging occasion (PO). Further in fig.2, ref 200, 210, paging and [0200]) Further, in the embodiment, if the base station transmits a signal to the terminal, it may transmit the signal in consideration of a frequency domain, a time domain, and a spatial domain. (Reads on predefined paging occasion) --- ) and the method further comprises:
transmitting , when the paging is targeted for the wireless device itself, a paging response towards the network node 
(fig.2, ref 200, 210, RACH, [0054] Referring to FIG. 2, a terminal 210 in a sleep mode may receive paging from a base station 200 and may transmit a random access channel (RACH) to the base station 200 in response to the received paging.); and 
forwarding, when the paging is targeted for another one of the wireless devices in the group of wireless devices, the paging to the targeted wireless device over the short-range connection.
[0074] Further, in step 625, the other SI (System Information) may also be transmitted and received by the dedicated beam based on the best beam (Dedicated beam reads on  paging targeted device. ). At this point, the other SI may include the control information based on the fed back terminal service-related information. The other SI may be transmitted to the paging target terminal among the terminals belonging to the intra-cell coverage (Reads on “ forwarding, when the paging is targeted for another one of the wireless devices  “  It is transmitted by the mobile device to other devices targeted.  ).
 ’446 discloses more clearly, as follows:
forwarding, when the paging is targeted for another one of the wireless devices in the group of wireless devices, the paging to the targeted wireless device over the short-range connection.
“wherein the wireless device is part of a group of wireless devices capable of communicating with each other over a 
short-range connection and capable of communicating with a network node over a long-range wireless connection ai respective 
predefined occasion”
 (‘446: [0018] Once the context is calculated or determined (either locally or remotely) such information can be forwarded to other computers for further processing.)
(‘446: see claim 17,  A system for obtaining context-determinative information from context-determinative devices, said system comprised of: a plurality of short range wireless signal transmitters, each of which is coupled to at least one context determinative device, said plurality of short range wireless signal transmitters broadcasting information about said 
devices via short range wireless signals; at least one short range wireless receiver means for: detecting, short range wireless 
signals from at least one transmitter of said short range wireless signals and deriving, from said short range wireless signals, information about the surroundings of said short-range wireless receiver means.  Further in paragraph {0044], a subscriber unit 101 or a device 102, 104, 106 and 108 or a base station 118 and 120 can transmit both short range and  long range signals.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission.
	
For claims 22-23, Limitations are same as in claim 1.

For claim 28, D1  does not disclose following limitation, which is disclosed by ‘446 as follows:
A non-transitory computer readable storage medium comprising a computer program for handling paging from a network node, the computer program comprising computer code which, when run on processing circuitry of a wireless device
(‘446: [0025] The functional device component 202 is operatively coupled to a processing unit, 204, typically embodied as one or more microprocessors or microcontrollers that execute program instructions stored in memory (not shown) but known to those of ordinary skill in the art to include devices such as semiconductor read only memory (ROM), random access memory (RAM), magnetic disk and equivalents thereof (RAM and ROM reads on Non-transitory computer 
readable medium.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission.
Rest of limitations are same as in claim 1.

For claim16, D1 discloses following limitation:
“A method for paging a wireless device, the method being performed by a network node”
(‘D1: , [0081] In step 700, the base station may start the operation for determining a 
paging option. The base station may perform the paging option determination operation periodically or when a specific event 
occurs.)
Rest of claims are same as in claim 1.

For claims 25 and 26, all limitations are same as in claim 16.

For claim 29, D1 does not disclose following limitation, which is disclosed by ‘446 as follows:
A non-transitory computer readable storage medium comprising a computer program for paging a wireless device.
(‘446: [0025] The functional device component 202 is operatively coupled to a processing unit, 204, typically 
embodied as one or more microprocessors or microcontrollers that execute program instructions stored in memory (not shown) but known to those of ordinary skill in the art to include devices such as semiconductor read only memory (ROM), random access memory (RAM), magnetic disk and equivalents thereof (RAM and ROM reads on Non-transitory computer readable medium.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission
Rest of limitations are same as in claim 16.

For claim 5, D1 in view of 446 discloses all limitations of subject matter, as applied to 
preceding claim 1, further, D1 discloses following limitation, as follows:
“receiving data originating from the network node”
(‘D1: [0012] receive information on a determined paging option from a base station.) 

For claim 6, D1 in view of ‘446 discloses all limitations of subject matter, as applied to preceding claims 1  and 5 
sequentially. ‘D1 does not disclose following limitation, which is disclosed by ‘446 , as follows:
wherein the data when received during the predefined occasions for the wireless device is received from the network node over the long-range wireless connection, the method further comprises: transmitting, when the data is targeted for the wireless device itself, an acknowledgement towards the network node over the long-range wireless connection; and forwarding, when the data is targeted for another one of the wireless devices in the group of wireless devices, the data to the targeted wireless device  over the short-range connection.
 (‘446: see claim 17,  A system for obtaining context-determinative information from context-determinative devices, 
aid system comprised of: a plurality of short range wireless signal transmitters, each of which is coupled to at least 
one context determinative device, said plurality of short range wireless signal transmitters broadcasting information about said devices via short range wireless signals; at least one short range wireless receiver means for: detecting, short range wireless signals from at least one transmitter of said short range wireless signals and deriving, from said short range wireless signals, information about the surroundings of said short-range wireless receiver means.  Further in paragraph {0044], a subscriber unit 101 or a 
device 102, 104, 106 and 108 or a base station 118 and 120 can transmit both short range and long range signals.)
It would have been obvious to a person of ordinary skill before the effective date of nvention to combine limitations of ‘446 with those of D1 for the advantage of solving the  possibility of additional power consumption due to a beamforming 
transmission.

	For claim 12, D1 in view of ‘446 discloses all limitations of subject matter, as applied to preceding claims 1 . ‘D1 discloses following limitation,  as follows:
transmitting data towards the network node.

(D1: ,[0131] For example, in FIG. 12A, when terminals transmit the terminal feedback information, the terminal grouping is performed based on the best beam of the base station, such that the best beams may send the terminal feedback information by mapping the same terminals to the same group.)

For claim 18, D1 in view of 446 discloses all limitations of subject matter, as applied to preceding claim 16, further, D1 
discloses following limitation, as follows:
“receiving data originating from the network node”
(D1: [0160] receive data to and from the terminal.)

For claim 21, D1 in view of 446 discloses all limitations of subject matter, as applied to preceding claim 16, further, D1 does not disclose following limitation, which is disclosed by ‘446as follows:
wherein the short-range connection is wireless or wired.
(‘446: [0031] By using short range wireless signals,
It would have been obvious to a person of ordinary skill before the effective date of nvention to combine limitations of ‘446 with those of D1 for the advantage of solving the  possibility of additional power consumption due to a beamforming 
transmission.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over D1, as applied to claims  16 and 18  above, and further in view of ‘446, further, in view of Smith et al ( US 20160084936 ) , henceforth, ‘936.
For claim 19, D1 in view of 446 discloses all limitations of subject matter, as applied to preceding claims 16 and 18 sequentially, with the exception of following limitation, which is disclosed by ‘936, as follows:
wherein the data is received together with data from yet another wireless device in the group of wireless devices
(‘936:, [0291] receive telemetry, sensor and/or movement data from other devices in the group, and use any combination of the locally collected, computed or received information to determine the relative movements of the devices in the group.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘936 with those of D1 in view of ‘446 for the advantage of using a combination of temporal data, relative movements of the devices in the group, and triangulation techniques to determine or compute its location, such as by computing/ generating a location estimation value/set or “more precise location information” that is used to provide an enhanced location based service.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘446  , as applied to claim  16 , as above, and further, in view of Patil et al ( US 20150109981) , henceforth, ‘981.
For claim 20, D1 in view of 446 discloses all limitations of subject matter, as applied to preceding claim 16, with the exception of following limitation, which is disclosed by ‘981, as follows:
wherein the group of wireless devices  defines a mesh network. 
(‘981:, [0111] group of destination devices is accessible) --- on the mesh networks 110..)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘981 with those of D1 in view ‘446 for the advantage of using a combination of temporal data, relative movements of the devices in the group, and triangulation techniques to determine or compute its location, such as by computing/ generating a location estimation value/set or “more precise location information” that is used to provide an enhanced location based service.
Allowable Subject Matter
Claims 2-4, 7-11, 13-15,  17, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 2, 17, 24 and 27 (Claims 3-4 depend from claim 2 );
wherein, when the paging is received outside the predefined occasions for the wireless device  and targeted for the wireless device itself, is received from another wireless device  in the group of wireless devices the method further comprises: 
transmitting a paging response towards the network node.
As recited by claims 7 (Claim 8 depend from claim 7 );
wherein the data is targeted for the wireless device itself and, when received 
outside the predefined occasions for the wireless device, is received from another wireless device in the group of wireless devices over the short-range connection, the method further comprises: transmitting  an acknowledgement towards the network node.
	As recited by claim 9 (Claim 10-11 depend from claim 9 );
receiving data from another wireless device  in the group of wireless devices, the data targeting the network node; and forwarding  the data to the network node during one of the predefined occasions for the wireless device over the long-range wireless connection.

As recited by claim 13;
wherein the data is transmitted to the network node  over the long-range wireless 
connection when transmitted during one of the predefined occasions for the wireless device (200a).
As recited by claim 14 (Claim 15 depends from claim 14 );
wherein the data is transmitted to another wireless devices in the group of wireless devices over the short-range connection when transmitted outside one of the predefined occasions for the wireless device.
Response to Arguments
Applicant's arguments filed  9/20/22 have been fully considered but they are not persuasive, as follows:
Applicant’s argument
Applicant argues that claims 2-4, 7-11, 13-15, 17, 24, and 27 define allowable subject matter is noted with appreciation. The Office's attention is directed to pages 11-12, where only claims 2-4, 7-8, 13-15, 17, 24, and 27 are listed (i.e., claims 9-11 are not mentioned). However, in the Office's remarks on page 12, the Office does mention claims 9-11. Since claims 9-11 are not included in any stated ground of rejection, Applicant believes that claims 9-11 are indicated as defining allowable subject matter.
Examiner’s response
In response, Examiner respectfully states that claims 1, 5-6, 12, 16,18-23, 25-26 and 28-29 are rejected and claims 2-4, 7-11,13-15, 17, 24 and 27 are objected and would be allowable if made independent.
Applicant’s argument
Applicant argues , The variously claimed embodiments are believed to be patentably distinguishable over any combined consideration of Ryoo with Fano at least because that combination neither discloses nor suggests:
Examiner’s response
In response, Examiner respectfully states that all limitations in rejected claims have been indicated as rejected on merits with reference to cited prior arts ‘236 in view of ‘446, se office action above. It has been clearly indicated as to “Reading on respective limitations”.
Applicant’s argument
Applicant argues citing limitation  “ receiving paging originating from the network node” from claim 16, 
Examiner’s response
In response, Examiner respectfully states that actually claim 16 recites: “transmitting a paging towards the wireless the wireless device,”
Applicant’s argument
Applicant argues, “It is believed that the Office's arguments in support of the rejections are flawed in a number of respects. For example, contrary to the Office's assertion, Ryoo does not disclose a wireless device that forwards, when the paging is targeted for another one of the wireless devices in the group of wireless devices, the paging to the targeted wireless device over the short-range connection, and nor does Ryoo disclose a network node that transmits a paging towards a wireless device by, when the paging is transmitted outside the predefined occasions for the wireless device, the paging is transmitted to 
another wireless device in the group of wireless devices and during the predefined occasions for said another wireless device. 
Instead, Ryoo discloses that a mobile terminal receives a paging message only directly from a base station; there is no disclosure of forwarding a paging message from one mobile terminal to another "over a short-range connection", nor is there any disclosure of a base station paging one mobile terminal by transmitting to another mobile terminal when the transmission is during the predefined occasions for said another terminal. See, e.g., Ryoo's Figure 11: a mobile terminal receives a paging message (step 1110), and decides whether it is the target of that paging message (step 1115). If it is, then it receives dedicated control information (step 1125). But if it is not the target, the terminal simply enters a sleep mode (step 1120). There is no mention of forwarding the received paging message to another wireless device.
Examiner’s response
In response, Examiner respectfully states , as follows, for the limitation, as argued above, please:
transmitting , when the paging is targeted for the wireless device itself, a paging response towards the network node 
(‘236 (D1): fig.2, ref 200, 210, RACH, [0054] Referring to FIG. 2, a terminal 210 in a sleep mode may receive paging from a base station 200 and may transmit a random access channel (RACH) to the base station 200 in response to the received paging.); This reads on limitation correctly. and 
forwarding, when the paging is targeted for another one of the wireless devices in the group of wireless devices, the paging to the targeted wireless device over the short-range connection.
(‘236: (D1): [0074] Further, in step 625, the other SI (System information) may also be transmitted and received by the dedicated beam based on the best beam (Dedicated beam reads on  paging dedicated to targeted device. ). At this point, the other SI may include the control information based on the fed back terminal service-related information. The other SI may be transmitted to the paging target terminal among the terminals ( group) ) belonging to the intra-cell coverage (Reads on “ forwarding, when the paging is targeted for another one of the wireless devices  “  ).
 ’446 discloses more clearly, as follows:
forwarding, when the paging is targeted for another one of the wireless devices in the group of wireless devices, the paging to the targeted wireless device over the short-range connection.
“wherein the wireless device is part of a group of wireless devices capable of communicating with each other over a short-range connection and capable of communicating with a network node over a long-range wireless connection ai respective 
predefined occasion”
(‘446: [0018] Once the context is calculated or determined (either locally or remotely) such information can be forwarded to other computers for further processing.)
(‘446: see claim 17,  A system for obtaining context-determinative information from context-determinative devices, said system comprised of: a plurality of short range wireless signal transmitters, each of which is coupled to at least one context determinative device, said plurality of short range wireless signal transmitters broadcasting information about said devices via short range wireless signals; at least one short range wireless receiver means for: detecting, short range wireless signals from at least one transmitter of said short range wireless signals and deriving, from said short range wireless signals, information about the surroundings of said short-range wireless receiver means.  Further in paragraph {0044], a subscriber unit 101 or a device 102, 104, 106 and 108 or a base station 118 and 120 can transmit both short range and  long range signals.)
In light of above explanation, arguments by Applicant are not persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for
 information about Patent Center and https://www.uspto.gov/patents/docx for information
about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/             Primary Examiner, Art Unit 2647